DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-18 in the reply filed on 14 June 2022 is acknowledged.  The traversal is on the grounds that there is no search burden.  This is not found persuasive because first, the restriction has been made over unity of invention and search burden is not the standard for restriction, furthermore, the Examiner maintains that the inventions do require a separate field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the claim utilizes the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Use of the term “preferably” renders indefinite the hydraulic pressure fluid.  
As to claim 11, the claim recites the limitation "the areas of the first and second piston head surfaces".  There is insufficient antecedent basis for this limitation in the claim.  It is further unclear as to how the area of a piston head surface can change in the context of the present invention.  For the purpose of Examination is has been interpreted to read on the areas of the chambers formed by opposite surfaces of the piston head mutually differ.  
As to claim 12, the claim recites the limitations of “two contact bodies” and “a space”.  However, claim 1, upon which claim 12 is dependent, already introduces the limitations of “at least one contact body” and “a space”.  Therefore, it is unclear as to if the limitations of claim 12 intend to include and further limit the limitations of claim 1 or to refer to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  Similarly, claims 13-16 refer back to “the contact bodies”, “the respective contact bodies”, “the spaces”, “said contact bodies” and “the surface” which raise the same clarity issues.  However, for the purpose of Examination they have been interpreted consistent with claim 12.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0001067 to Mantai et al. (Mantai).
As to claim 1, Mantai teaches a solid state electrochemical apparatus, capable of electrochemically compressing a fluid, the apparatus comprising a cell stack comprising a cell having a membrane electrode assembly (14/16/18) sandwiched between two cell plates (20/22), an enclosure (end plates (6/8) and seals (24/26)), a contact body (seal) (34), interposed between the compressor cell stack and the enclosure and contacting an outer surface of the compressor cell stack, wherein a space (recess (28)) is enclosed between the enclosure and the contact body, the space configured to contain a hydraulic fluid under pressure (Paragraph 0023-0033; Figure).
As to claim 2, Mantai teaches the apparatus of claim 1. Mantai further teaches that the apparatus comprises a pressure adjustment mechanism (46) for adjusting the pressure of the hydraulic fluid contained in the space (Paragraphs 0030-0033; Figure).
As to claim 3, Mantai teaches the apparatus of claim 2.  Mantai further teaches that the pressure adjustment mechanism is configured to adjust the hydraulic fluid pressure based on a pressure prevailing on a cathode side of the membrane electrode assembly (Paragraphs 0030-0033).
As to claim 4, Mantai teaches the apparatus of claim 3.  The pressure adjustment mechanism is capable of performing the functional language of “keeping a fixed ratio between the pressure prevailing on the cathode side of the at least one membrane electrode assembly and the hydraulic fluid pressure” (MPEP 2114).
As to claim 5, Mantai teaches the apparatus of claim 4.  The pressure adjustment mechanism is capable of performing the functional language of “wherein the hydraulic fluid pressure is larger, preferably, between 1.1 times and 2.5 times larger, and more preferably 2 times larger than the pressure prevailing on the cathode side of the at least one membrane electrode assembly” (MPEP 2114).
As to claim 6, Mantai teaches the apparatus of claim 1.  Mantai further teaches that the space (28) is hydraulically linked with a hydraulic fluid reservoir (50) (Paragraphs 0026-0033; Figure).
As to claim 7, Mantai teaches the apparatus of claim 6.  Mantai further teaches that the reservoir (50) has a variable volume, wherein the pressure adjustment mechanism (46) is configured for adjusting the volume of the hydraulic fluid reservoir (50) (Paragraphs 0026-0033; Figure).
As to claim 8, Mantai teaches the apparatus of claim 7.  Mantai further teaches that the pressure adjustment mechanism (46) comprises a displacer piston, comprising a first surface in contact with the hydraulic fluid reservoir (50) for changing the volume of the hydraulic fluid reservoir (50) upon displacement of the piston head (46) (Paragraphs 0026-0033; Figure).
As to claim 9, Mantai teaches the apparatus of claim 8.  Mantai further teaches that the displacer piston (46) comprises a second piston head surface opposing the first piston head surface which stands in contact with a pressurized fluid reservoir (48) for changing the volume of the pressurized fluid reservoir (50) upon displacement of the piston head (46) (Paragraphs 0026-0033; Figure).
As to claim 10, Mantai teaches the apparatus of claim 9.  Mantai further teaches that the cathode side, hydrogen side, of the at least one membrane electrode assembly is linked with the pressurized fluid reservoir (50) (Paragraphs 0026-0033; Figure).
As to claim 11, Mantai teaches the apparatus of claim 9.  Mantai further teaches that the areas of the chambers formed by opposite surfaces of the piston head mutually differ (Paragraphs 0026-0033; Figure).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. JP 2003-160891 to Hamada et al. (Hamada).
As to claim 1, Hamada teaches a solid state electrochemical apparatus, capable of electrochemically compressing a fluid, the apparatus comprising a cell stack comprising a cell having a membrane electrode assembly (16) sandwiched between two cell plates (1/2), an enclosure (33/37), a contact body (34), interposed between the compressor cell stack and the enclosure and contacting an outer surface of the compressor cell stack, wherein a space is enclosed between the enclosure and the contact body, the space configured to contain a hydraulic fluid under pressure (Paragraphs 0016-0022; Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mantai as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0383283 to Ukai et al. (Ukai).
As to claim 12, Mantai teaches the apparatus of claim 1.  However, Mantai fails to teach that the apparatus has a second contact body on the opposite side of the cell stack configured to also contain hydraulic fluid.  However, Ukai also discusses solid state electrochemical cell stacks with pressure management means between an outside of the cell stack and an enclosure and teaches that in addition to a first space (60) a second opposite space (61) can be formed which acts to improve deformation resistance and suppress an increase in contact resistance in the cell in comparison to one space aloe (Paragraph 0143; Figures 4, 5 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Mantai by providing a second one of the contact body and space as in Mantai to the opposite side of the cell in order to allow for an improvement in deformation resistance and suppress an increase in contact resistance as taught by Ukai.  
As to claim 14, the combination of Mantai and Ukai teaches the apparatus of claim 12.  Ukai further teaches that the contact bodies can be hydraulically linked together or hydraulically separated (Figures 5 and 6).

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0383283 to Ukai et al. (Ukai).
As to claim 12, Hamada teaches the apparatus of claim 1.  However, Hamada fails to teach that the apparatus has a second contact body on the opposite side of the cell stack configured to also contain hydraulic fluid.  However, Ukai also discusses solid state electrochemical cell stacks with pressure management means between an outside of the cell stack and an enclosure and teaches that in addition to a first space (60) a second opposite space (61) can be formed which acts to improve deformation resistance and suppress an increase in contact resistance in the cell in comparison to one space aloe (Paragraph 0143; Figures 4, 5 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hamada by providing a second one of the contact body and space as in Hamada to the opposite side of the cell in order to allow for an improvement in deformation resistance and suppress an increase in contact resistance as taught by Ukai.  
As to claim 13, the combination of Hamada and Ukai teaches the apparatus of claim 12.  Hamada further teaches that the contact body is movably embedded within the includes such that the volume of the space changes upon a movement of the contact body relative to the enclosure, and thus the two contact bodies and spaces of the combination (Paragraph 0011).
As to claim 14, the combination of Hamada and Ukai teaches the apparatus of claim 12.  Ukai further teaches that the contact bodies can be hydraulically linked together or hydraulically separated (Figures 5 and 6).
As to claim 15, the combination of Hamada and Ukai teaches the apparatus of claim 12.  Hamada further teaches that the enclosure comprises two opposing and interconnected flanges (33/37), the flange (37) around the contact body (34) gripping around the contact body entirely enclosing a top surface thereof, the top surface opposing the surface contacting the compressor cell stack, and thus each enclosure of the combination  (Paragraphs 0016-0022; Figure 2).
As to claim 16, the combination of Hamada and Ukai teaches the apparatus of claim 15.  Hamada further teaches that the opposing flanges are mutually connected through a connection pre-loaded in tension (21) which preload urges the opposing flanges towards each other, thus capable of performing the functional language “such that the hydraulic fluid contained in the spaces is compressed” (Paragraphs 0022-0025; Figure 2).
As to claim 17, the combination of Hamada and Ukai teaches the apparatus of claim 15.  Hamada further teaches that the opposing flanges (33/37) are interconnected by at least one bolted joint (14/15) (Paragraph 0025; Figure 2). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamada and Ukai as applied to claim 17 above, and further in view of US Patent Application Publication No. 2016/0115603 to Gashi et al. (Gashi).
As to claim 18, the combination of Hamada and Ukai teaches the apparatus of claim 17.  Hamada further teaches that the bolted joint comprises a bolt head (14) and a nut (15) (Paragraph 0025; Figure 2).  However, Hamada fails to further teaches that the bolt joint comprises a Belleville washer.  However, Gashi also discusses electrolytic cell stacks secured with flanges and bolted joints (tie rods) and teaches the inclusion of Belleville washers between the flange and the nut of the bolted joint provides a spring function which makes it possible to maintain constant stress despite any thermal changes (Paragraphs 0030 and 0046; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hamada with the addition of Belleville washers between the nuts and the flange of the bolted joints in order to maintain constant stress despite any thermal changes as taught by Gashi.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794